DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The written description doesn’t explicitly support the claimed “indicator” in claims 1 and 8-12 respectively.  Thus to maintain a correct antecedent basis between the claimed subject matter  and the written description, the claimed “indicator”, claims 1 and 8-12,   should be replaced by “icon” in light  of ¶¶ 0077 and 0078 of the current PGPUB. Appropriate correction is required.  

Double Patenting
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4. Claims [1+6, 2-5 and 7] are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+ 5+6 and 2-6] of U.S. Patent No. US. PAT.  11,258,974. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims [1+6, 2-5 and 7] of the current application is an obvious variant and encompassed by [1+ 5+6 and 2-6] of U.S. Patent No. US. PAT.  11,258,974.
5.  Below is the table showing the conflicting claims.

17/580117
US. PAT.  11,258,974
Claim 1,  An imaging apparatus comprising: an image sensor configured to obtain an image formed by an imaging optical system; a communication circuit configured to communicate with an external device capable of executing predetermined image processing in accordance with an execution request; and a controller configured to transmit the image obtained by the image sensor to the external device via the communication circuit, and cause the external device to execute the predetermined image processing on the image, wherein the controller obtains information indicating recommendation or non-recommendation for the execution of the predetermined image processing on the image by the external device, and causes a display unit to display an indicator, wherein the indicator is based on the obtained information, and wherein the controller obtains the information indicating recommendation or non-recommendation based on a state of at least one of the imaging optical system and the image sensor when capturing the image.
Claim 6,  The apparatus according to claim 1, further comprising a memory configured to store the image and metadata attached to the image, wherein the metadata contains a history of execution of the predetermined image processing by the external device.
Claim 1, . An imaging apparatus comprising: an image sensor configured to obtain an image formed by an imaging optical system; a communication circuit configured to communicate with an external device capable of executing predetermined image processing in accordance with an execution request; and a controller configured to transmit the image obtained by the image sensor to the external device via the communication circuit, and cause the external device to execute the predetermined image processing on the image, wherein the controller obtains information indicating recommendation or non-recommendation for the execution of the predetermined image processing on the image by the external device, based on a state of at least one of the imaging optical system and the image sensor when capturing the image, and transmits an execution request for the predetermined image processing on the image to the external device via the communication circuit, if the obtained information indicates the recommendation.
Claim 5,  The apparatus according to claim 1, further comprising a memory configured to store the image and metadata attached to the image, wherein the metadata contains the information indicating recommendation or non-recommendation and a history of execution of the predetermined image processing by the external device.
Claim 6 The apparatus according to claim 5, further comprising a display unit, wherein the controller causes the display unit to display an image selected from one or more images stored in the memory, and causes the display unit to display, in relation to the image, the information indicating recommendation or non-recommendation and information representing the history of execution of the predetermined image processing by the external device.
 Claim 2, The apparatus according to claim 1, wherein the predetermined image processing includes an aberration correction process for the image, and the controller obtains the information indicating recommendation or non-recommendation for the aberration correction process based on a focal length and aperture of the imaging optical system when capturing the image.
Claim 2,  The apparatus according to claim 1, wherein the predetermined image processing includes an aberration correction process for the image, and the controller obtains the information indicating recommendation or non-recommendation for the aberration correction process based on a focal length and aperture of the imaging optical system when capturing the image.
Claim 3,  The apparatus according to claim 1, wherein the predetermined image processing includes a noise reduction process for the image, and the controller obtains the information indicating recommendation or non-recommendation for the noise reduction process based on an ISO sensitivity of the image sensor when capturing the image.
Claim 3, The apparatus according to claim 1, wherein the predetermined image processing includes a noise reduction process for the image, and the controller obtains the information indicating recommendation or non-recommendation for the noise reduction process based on an ISO sensitivity of the image sensor when capturing the image.
Claim 4,  The apparatus according to claim 1, wherein the controller further obtains the information indicating recommendation or non-recommendation based on a luminance value and edge amount of the image, which are obtained by analyzing the image.
Claim 4,  The apparatus according to claim 1, wherein the controller further obtains the information indicating recommendation or non-recommendation based on a luminance value and edge amount of the image, which are obtained by analyzing the image.
Claim 5,  The apparatus according to claim 1, further comprising a memory configured to store the image and metadata attached to the image, wherein the metadata contains the information indicating recommendation or non-recommendation.
Claim 5,  The apparatus according to claim 1, further comprising a memory configured to store the image and metadata attached to the image, wherein the metadata contains the information indicating recommendation or non-recommendation and a history of execution of the predetermined image processing by the external device.
Claim 7,  The apparatus according to claim 1, wherein the controller causes the display unit to display the image and the information indicating recommendation or non-recommendation together.
Claim 6,  The apparatus according to claim 5, further comprising a display unit, wherein the controller causes the display unit to display an image selected from one or more images stored in the memory, and causes the display unit to display, in relation to the image, the information indicating recommendation or non-recommendation and information representing the history of execution of the predetermined image processing by the external device.


6. Claims[11-12] are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+5-6]  of U.S. Patent No. US. PAT.  11,258,974 in view of  Kim(US. 2016/0275988).

Re Claim 11  claims [1+5-6]  of U.S. Patent No. US. PAT.  11,258,974, discloses everything except  the controller causes the display unit to display the indicator for each type of image processing.

Nonetheless in the same field of endeavor Kim  discloses  an image processing device as US. Patent No. US. PAT.  11,258,974 (see Kim  fig. 1 and ¶0026, 
a digital camera). Kim further discloses a controller causes the display unit to display the indicator for each type of image processing (see for example 132,  fig. 5, for example the first effect as depicted in fig. 5,  and ¶0071, the controller 120 may control the display unit to display UIs 132 for applying various effects to the cartoon content. The UIs 132 for applying various effects to the cartoon content may include at least one of UIs for applying basic effects, such as changing a color, changing brightness, or inserting or removing a certain visual symbol).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify  the display controller of US. Patent No. US. PAT.  11,258,974, before the effective filling date of the calmed invention  to display a user interfaces showing a process to be applied on the image, thus making the device of US. Patent No. US. PAT.  11,258,974  more informative. 

Re Claim 12  claims [1+5-6]  of U.S. Patent No. US. PAT.  11,258,974, discloses everything except  the controller causes the display unit to display the indicators for the plurality of types of image processing together.

Nonetheless in the same field of endeavor Kim  discloses  an image processing device as US. Patent No. US. PAT.  11,258,974 (see Kim  fig. 1 and ¶0026, 
a digital camera). Kim further discloses a controller causes the display unit to display the indicators for the plurality of types of image processing together (see for example 132,  fig. 5, for example the first effect  and second effect together as depicted in fig. 5 and ¶0071, the controller 120 may control the display unit to display UIs 132 for applying various effects to the cartoon content. The UIs 132 for applying various effects to the cartoon content may include at least one of UIs for applying basic effects, such as changing a color, changing brightness, or inserting or removing a certain visual symbol).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify  the display controller of US. Patent No. US. PAT.  11,258,974, before the effective filling date of the calmed invention  to display user interfaces showing a process to be applied on the image, thus making the device of US. Patent No. US. PAT.  11,258,974  more informative. 



Allowable Subject Matter
7. Claims [8-10] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698